DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 30 and 44 recite a first mechanism … wherein the order is placed via a second mechanism that is separate from the first mechanism via which the location of the mobile device is updated.

Applicant generally points to paragraph 0034 of Pub. No: US 2020/0084577).  However, paragraph 0034 is silent with respect to a fist mechanism … wherein the order is placed via a second mechanism that is separate from the first mechanism via which the location of the mobile device is updated.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
1.	Claims 30-36, 38-43 are rejected under 35 U.S.C. 103 as being unpatentable over Werbitt (2018/0075518) in view of Edge (2015/0215762), Pandharipande et al (2016/0337796) , Turner et al (2018/0096122), Un et al (2013/0260782) and Kamvysselis (2015/0332243) further in view of Beyer et al (2017/0083893).
Regarding claim 30.  Werbitt teaches a method and an electronic system adapted for determining a location of a mobile device as the mobile device moves within a predefined physical venue (0015 – the portable staff units can also display locations of the portable patron units to enable staff members to locate portable patron units when delivering items, servicing requests, etc. 0035 – portable patron unit may be carried by the patron, figure 1 – determine location of portable patron unit 102(1) as it moves within a predefined physical venue), the system comprising:
two or more fixedly located radio receivers disposed in the venue and configured to simultaneously receive at each of the two or more fixedly located radio receivers, a data signal broadcast from a radio transmitter provided in the mobile device (figure 1, 0048 – wherein one or more wireless fidelity hubs 111(1), 111(2), … , 11(N) are disposed in the venue and are 802.11 standard protocol compatible, figure 1, 0101 – location application uses positioning technology developed by Ekahau, Inc. of Helsinki, Finland, such as Ekahau Positioning Engine (EPE) wherein EPE is a positioning technology that leverages existing WiFi network and is based on signal strength and fingerprinting.  0101 – portable patron unit 102 emits a wireless signal to hubs 111, which are then related to central unit 106 enabling the central unit to track the location of the portable patron unit 102 in real-time.  This information can then be relayed to one or more portable staff units 104, which display the patron’s unit’s location on a map associated with any area or zone being served by the portable staff units.  Alternatively, GPS could be used to track the location of portable patron units 102), the broadcast data signal containing an encoded message that includes a unique identifier associated with the mobile device;
a data processor operatively coupled to the two or more fixedly located radio receivers (figure 1, 0044, 0048, central unit 106 operatively coupled to the one or more wireless fidelity hubs 111) and configured to determine a location of the mobile device in the physical venue based on the encoded message contained in the broadcast data signal and simultaneously received by the at the two or more radio receivers (figure 1, 0048 – wherein one or more wireless fidelity hubs 111(1), 111(2), … , 11(N) are disposed in the venue and are 802.11 standard protocol compatible, figure 1, 0101 – location application uses positioning technology developed by Ekahau, Inc. of Helsinki, Finland, such as Ekahau Positioning Engine (EPE) wherein EPE is a positioning technology that leverages existing WiFi network and is based on signal strength and fingerprinting. 0101 – portable patron unit 102 emits a wireless signal to hubs 111, which are then relayed to central unit 106 enabling the central unit to track the location of the portable patron unit 102 in real-time.  This information can then be related to one or more portable staff units 104, which display the patron’s unit’s location on a map associated with any area or zone being served by the portable staff units.  Alternatively, GPS could be used to track the location of portable patron units 102, 0148 – portable patron unit transmits signals wirelessly that enable one or more other devices to determine the location of the portable patron unit.  For example, central unit 106 may receive coordinate information from network 110 based on calculations made from a signal received from the portable patron unit 102 with respect to and through one or more hubs 111.  This coordinate information may be translated by the central unit 106, mapped to locations associated with the resort 101, and sent to other devices (such as portable staff units 104) for display to enable staff members to locate the portable patron unit); and
a location outputting device operatively coupled to the data processor and configured to output the determined location (figure 1, 0048 – wherein one or more wireless fidelity hubs 111(1), 111(2), … , 11(N) are disposed in the venue and are 802.11 standard protocol compatible, figure 1, 0101 – location application uses positioning technology developed by Ekahau, Inc. of Helsinki, Finland, such as Ekahau Positioning Engine (EPE) wherein EPE is a positioning technology that leverages existing WiFi network and is based on signal strength and fingerprinting. 0101 – portable patron unit 102 emits a wireless signal to hubs 111, which are then related to central unit 106 enabling the central unit to track the location of the portable patron unit 102 in real-time.  This information can then be relayed to one or more portable staff units 104, which display the patron’s unit’s location on a map associated with any area or zone being served by the portable staff units.  Alternatively, GPS could be used to track the location of portable patron units 102. 0148 – portable patron unit transmits signals wirelessly that enable one or more other devices to determine the location of the portable patron unit.  For example, central unit 106 may receive coordinate information from network 110 based on calculations made from a signal received from the portable patron unit 102 with respect to and through one or more hubs 111.  This coordinate information may be translated by the central unit 106, mapped to locations associated with the resort 101, and sent to other devices (such as portable staff units 104) for display to enable staff members to locate the portable patron unit);
in response to occurrence of a predetermined event (0015 – in response to patron requesting service(s), 0040 – display location when patron places an order, 0046 – notify staff units 104 that an item ordered is ready for delivery, 0077 – a staff member views details about patron’s order, determine a location of patron, receive notification when order is ready, 0081 – display real-time location of patron to waiter upon patron making a request for service(s), 0128 – order ready for delivery, location of patron and location of fulfillment center, 0138 – display patrons location, room-number or any other location information, 0142 – output location of patron when staff member selects an icon from the display.  Figure 4 teaches an alternative embodiment having a printer thereby providing the ability to print order information in conjunction with displaying the order information).


The Examiner notes WiFi/802 protocols for locating devices at venues/indoors typically use unique identification of the device (e.g., MAC address, serial number, telephone number, etc.).
Edge teaches at 0003-005 WiFi signals (e.g., 802.11x standards) at a venue can be utilized by the device or a location server to derive position information from the device.  Conventional network based approach (NBP) may utilize measurements such as Received Signal Strength Indication (RSSI), AOA, RTT.  For example, with NBP, signals received from a device by one or more APs in a network of APs may be measured by the APs and used (e.g., by a location server that can access the measurements from the APs) to determine the location for the device.  NBP methods involving WiFi APs typically rely on being able to correctly identify a target device using the device MAC address that is present in WiFi frames transmitted by the device.  Edge also teaches using a location server (item 106 in figure 1, 0025).  Edge teaches the mobile device broadcast data signal containing an encoded message that includes a unique identifier (0026 – the ID may be an 802.11 MAC address used for WiFi or could be some other identity or address (e.g. an IP address, an International Mobile Subscriber Identity (IMSI) or an 802.11 MAC address used for BLU) that is visible to APs able to receive wireless messages or signals from the target device).  Edge teaches the venue can be an office, shopping center, museum, stadium, college campus, airport, hospital, outdoors, or any other building, building complex, installation or area (0028) and the position of each AP may 0029).  Edge even teaches (0030) that the at least two or more fixedly located Access Points can also transmit an embedded signals to the UE wherein the embed signal includes identifying information (e.g., a MAC address for the Access Point) so the UE can itself determine its location within a venue or transmit the information to a location server (0031).
Edge teaches to determine the position of a target device, each AP in the venue may receive signals that may be transmitted by the target device (0032).  The signals may be associated with the target device based upon some form of identification that may be included in the transmitted signals (e.g., a MAC address for the target device).  A receiving AP may then perform measurements of RSSI, RTT, AOA, TOA, TDOA and/or other characteristics of the signal.  The measurements of signals transmitted by the target device and received and measured by one AP or by a number of APs may then be used to determine the location of the target device using network based positioning (NBP) techniques.  For example, the determination by occur at a location server 160 to which the AP or APs may forward both the measurements and the identification of the target device included in the measurement signals.
Edge teaches outputting the determine location (0004 – provide a map (e.g., floor plan) of the venue to the device with the current position of the device indicated on the map, 0053 – such services may include provision of directions, navigation support, map data, and/or other location related information about wireless devices (e.g., the number of wireless devices in a certain area, dwell time of wireless devices in an area, location 
It would have been extremely obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the WiFi/802 protocol message as taught by Werbitt to include conventional MAC address of the device as taught by Edge in order correctly identify the target device by using the device MAC address that is present in the WiFi/802 frames transmitted by the device.

	Pandharipande teaches in a network centric approach, the mobile device broadcasts its signal repeatedly, e.g., periodically (at regular intervals).  The respective measurements taken of each instance of the signal from the mobile device may comprise a measure of signal strength (e.g., RSSI) or ToF, AoA, and/or any other property that varies with distance or location (0037-0038).
It would have been extremely obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Werbitt in view of Edge to have the wireless device broadcast its signal repeatedly as taught by Pandharipande in order to take RSSI measurements from the mobile device at each Access Point in order to determine the distance between the mobile device and each access point thereby determining the absolute location of the mobile device.


Turner also teaches in a venue setting (figure 1A) having two or more receivers/sensor assemblies (0061, figure 1A, item 110 – a plurality of sensor assemblies are installed at know locations in the venue) and are configured to receive the UDIRF signals from the UE carried by the user (figure 1A, item 100).  For example, each receiver may include a cellular signal receiver (figure 1A, item 112), a Bluetooth receiver (item 114) and a WiFi receiver (item 116) and outputs from the receivers are supplied to a server (figure 1A, item 120).  Preferably, the geolocation of each receiver assembly 110 is made known to the server 10.  Each UE outputs at least one unique, device identifying RF signal (UDIRF).  The UDIRF includes at least one of a MAC address or an International Mobile Subscriber Identity (IMSI) (0055).  A typical UE may output multiple UDIF signals in different frequency band (0056-0057).  Typically, each Bluetooth and WiFi UDIRF signal has a MAC address (0058).  For cellular signals, the unique device ID may be any one or more of a UDID, IMEI, MSISDN, IMSI depending on the manufacturer of the UE (0059).  For NFC, the unique device identifier is a 7 bit unique (RFID) programmed by the manufacture (0060).  Multiple receivers receive all of the above UDIRF signals from the UE at various signal strengths, which are a function of location of the UE relative to the receiver assemblies (0065).  Signal strength is typically measured in dBm.  The receivers transmit to server at least the unique device identifier which form part of the UDIRF signal preferably together with a timestamp and preferably together with a receiver assembly identifier and a metric of signal strength (e.g, respective generating of the respective additional information in each of the two or more radio receivers about the manner in which the first data signal was respectively received by two or more radios) which provides information relating to relative location of the device in the venue (0065).  When multiple receivers are used, triangulation may be employed to enhance location information (0066).  The timestamp may be provided by the UE 100, receiver assemblies 110, and server 120 (0066).  Figure 1B teaches UE (figure 1B, item B1) continues to transmit its signals as the user enters the venue 4 minutes later to at least TWO or more receivers (figure 1B, items 110) installed at the venue (0069).  The sensor assemblies 110 transmit to the server at least the unique device identifier which forms part of the UDIRF signals preferably together with a timestamp and preferably together with a sensor assembly identifier and a metric of signal strength which provides information relating to relative location of the device in the venue (0069, 0072).  Ten minutes later the UE continues to transmit the UDIRF (0071, figure 1C).  Approximately 20 minutes later (figure 1D, 0073), it is seen that the customer is standing adjacent POS terminal 140.  At this time the UE continues to transmit the UDIRF.  Approximately one week later, the UE continues to transmit the UDIRF (figure 1E, 0075).  Additional information may be provided with the unique MAC address which include type of device and/or name or identity of the manufacture of the UE (0083).  Turner teaches that by simultaneously receiving the single from the UE at two or more fixed/installed sensor assemblies/radio receivers provide a greater degree of confidence regarding the location of the UE within a venue (0095).  Turner teaches the server maintains a data base regarding the UDIRF which includes the UE unique identifier in conjunction with Time Stamp and Signal Strength (figure 3A, paragraphs 0142-0144).  It is seen that the signal strengths of the signals transmitted by the UEs increase as the UEs move closer to the radio receivers/sensor assembles (figure 3B, 0145-0147).
It would have been extremely obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Werbitt in view of Edge and Pandharipande to have the wireless device repeatedly broadcast a signal containing a unique identifier to the TWO or more sensors/radio receivers installed at known locations in the venue, as well as, have the TWO or more sensors/radio receivers add/generate additional information (e.g., time stamp and signal strength) as taught by Turner in order to enable the server to continuously and precisely track/monitor users as they enter and/or leave a venue.
Applicant amends and argues prior does not teach the mobile device indicating transmission strength/power to the two or more radio receivers (RCE dated 2/23/2021).
Un teaches locating a mobile device at a venue (abstract, 0001, 0003).  Un teaches UE may periodically (e.g, or continuously, or on-demand, etc.) transmit data packets to APs (0021).  Un teaches the UE may periodically transmit a data packet (e.g., the first data packet, second data packet, etc.), such as for device location purposes (0027).  Un teaches the data packet(s) from UE(s) includes device ID, as well as, indicates a transmission power of the UE (e.g., a transmission strength in dBmW (0029-0031, 0033, 0070).  The transmission power of the UE may, for example, be embedded in a data packet sent from the UE and received by one or more surrounding APs (e.g., within reception distance) (0050).  The second RSS can comprise an indication of signal strength for a signal transmitted from the UE (0054).  Different UEs may transmit signals in different ways and/or at different transmission powers (0059, 0073).  Determine UE distance between a first AP and a first grid space by using the UE’s transmission power and a first grid-space distance (e.g., known distance between the first grid space and the first AP) (0074).
It would have been extremely obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Werbitt in view of Edge, Pandharipande and Turner to have the wireless device periodically (e.g, or continuously, or on-demand, etc.) broadcast a signal containing device ID and embedded transmission power/strength information to the TWO or more sensors/radio receivers installed at known locations in the venue as taught by Un, in order to enable the server to continuously and precisely track/monitor different types of UEs as they enter and/or leave a venue.
Applicant amends and argues prior does not teach:  in response to an order being ready to be filled, outputting, via a receipt associated with information may be outputted through a display, an order receipt, or any other means.  For example, system may print out a table number indicating the location where a user is sitting on an order receipt.  The agent may then proceed to the user’s location in the venue to fulfill the user’s request or any other tasks.  For example, the agent may be delivering a product or a service, such as an ordered food item, to the user at the user’s current location in the venue.
Kamvysselis teaches using GPS and WiFi locating techniques (0028).  Kamvysselis teaches the table number that the customer is sitting at may be included in the identification information as well.  In this regard, when a user processes the order, the user will know how to locate the customer in the bar (0035).  As shown in figure 3, upon receiving the order information, order processing system may print a receipt of the order.  For instance, receipt 321 may contain details describing the items ordered, the customer associated with the order, and the table number (0036-0038).  The bartender may fill the order (e.g., make the drink) according to the details printed on the receipt, and the bartender or another employee may deliver the completed order to the customer (0044).  In other words, Kamvysselis teaches printing the table number on the receipt and in response to the order being ready to be fulfilled, the waitress simply tears away the corresponding receipt (item 321 in figures 3 and 4) and proceeds to the patron’s location according to the table number.
It would have been extremely obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Werbitt in view of Edge, Pandharipande, Turner and Un to print a customer’s table number on an order 

Regarding amendment dated 2/18/2022.  Applicant amends and argues prior art does not teach “a first mechanism” … “wherein the order is placed via a second mechanism that is separate from the first mechanism via which the location of the mobile device is updated”.
Beyer teaches merchants have been processing mobile payments at the point of sale (e.g. a second mechanism that is separate from the customer’s UE having a first mechanism) via direct interaction with a customer’s UE having a first mechanism.  This may be performed utilizing an optical QR code or a wireless technology such as NFC to be scanned directly at the point of sale to make the handshake with the customer’s UE.  However, in many scenarios, the point of sales is too far away from the customer to make such interaction (0002).  These embodiments include a physical remote device PRD (e.g., second mechanism) supplied to interact with a customer’s UE by collecting transaction information through printer interactions and wirelessly coupling that information to a UE in response to interacting with the physical device thus allowing a remote host system to coordinate with a merchants existing point-of-sale payment system vis using USB or BLU or NFC (0005, 0032-0033) thereby reducing wait times, speeding line times, capturing customer data, and allowing for multiple customers on a single check/receipt to each individually engage with the PRD (0043).  The merchant creates a point of sale transaction, selects a digital receipt/check.  The PRD is linked to the receipt/check before, during or after services/goods are delivered to the identifier of the PRD is exchanged with the UE via wireless signal such as BLU, NFC, optical such as scanning a bar code or sound, or other channels such as WiFi, cellular and the like (0048, 0057).  Following the exchange, the UE sends identification from the PRD to the host system, the host system retrieves the receipt/check and delivers it to the UE (0049).  The PRD may be configured as a remote printer (0054).  The PRD may be affixed to a location such as a table in a restaurant and linked to the check/receipt by the table number (0055-0056).  The UE has GPS and includes its location information and the PRD identification information for placing an order (0058-0059).
It would have been extremely obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Werbitt in view of Edge, Pandharipande, Turner, Un and Kamvysselis to use a first mechanism of the UE to link to a second mechanism of a point-of-sale terminal and/or link to one of the PRD’s affixed to tables at a venue as taught by Beyer thereby enabling customers to move about the venue and place orders at any one of the plurality of PRDs and the venue will know the UEs current location based upon the identifier of the PRD, table location of the PRD, and/or GPS of the UE then print a check/receipt and deliver the ordered goods to the user’s current location thereby improving customer experience and lowering wait times.
Regarding claim 31.  Werbitt teaches wherein the data signal is broadcast by the radio transmitter in response to submission of a request for at least one of a product or service that is to be provided in the predefined physical venue by a provider.

	Turner teaches the user is standing at a POS terminal (figure 1D) and is using his smartphone to pay (e.g., request at least one or a product or service) using NFC at the NFC terminal 160 coupled to the POS terminal.  At this time the smartphone B1 continue to transmit the UDIRF signal and preferably outputted to the server (figure 1D, 0073).  Turner teaches transmitting further signals following submission of a request for at least one of a product or service that is provided at the venue (figure 1E, 0075 – one week later the user, using smartphone is paying/requesting another one or more products or services at the venue).  Turner at figure 4A shows the user requesting a purchase of gasoline using credit card 450 and the smartphone transmits UDIRF signal to the server and server links the credit card to the location of the user’s figure 4A, 0177).  Turner teaches the user requesting/paying for gas at a pump (figure 4B) and the server receives UDIRF, timestamp and signal strength information to the server to validate the user at the pump (figure 4B, 0181-0185).  Turner teaches a user steals a credit card and tries to purchase gas at a pump (figure 4C) during and/or following the request the smartphone broadcast data to sever but the UDIRF data does not match in the server, so payment/request for gas is not accepted (figure 4C, 0200-0203).
Regarding claim 32.  Werbitt teaches wherein the request specifies a product to be provided by the provider.
Werbitt teaches portable patron units are mobile wireless devices that include interactive display screens to enable patrons request services (0015 - patron requesting service(s), page a waiter, request immediate delivery of a bill, etc. (0038), place an order or request service (0040), patron request to relocate from the beach to the bar area (0043), order drinks and food (0046), order food, beverages, rental equipment, and sundry items, requesting bill, paging a staff member, scheduling a spa appointment, making reservation, and so forth (0063), request delivery of bill or page a staff member (0078), 0081 – display real-time location of patron to waiter upon patron making a request for service(s) request services, and/or order items (0107), reserve tennis court, reserving tee time, requesting a boat, scheduling a massage, etc. (0108), order an item or request service (0149-150).  Werbitt teaches icons associated with purchasing products, viewing other information such as messages or browsing the internet, conducting VoIP conversations, and so forth (0111). Werbitt teaches user can press “call service” type button to page a staff member (0156).

Werbitt teaches portable patron units are mobile wireless devices that include interactive display screens to enable patrons request services (0015), page a waiter, request immediate delivery of a bill, etc. (0038), place an order or request service (0040), patron request to relocate from the beach to the bar area (0043), order drinks and food (0046), order food, beverages, rental equipment, and sundry items, requesting bill, paging a staff member, scheduling a spa appointment, making reservation, and so forth (0063), request delivery of bill or page a staff member (0078), request services, and/or order items (0107), reserve tennis court, reserving tee time, requesting a boat, scheduling a massage, etc. (0108), order an item or request service (0149-150).  Werbitt teaches icons associated with purchasing products, viewing other information such as messages or browsing the internet, conducting VoIP conversations, and so forth (0111). Werbitt teaches user can press “call service” type button to page a staff member (0156).
Regarding claim 34.  Werbitt in view of Edge do not teach the transmitter provided in the mobile device adds a time stamp to the encoded message, the added time stamp indicating when, from a perspective of the mobile device, the corresponding one of the first second and further data signals being broadcast.
Pandharipande teaches in a network centric approach, the mobile device broadcasts its signal repeatedly, e.g., periodically (at regular intervals).  The respective measurements taken of each instance of the signal from the mobile device may comprise a measure of signal strength (e.g., RSSI) or ToF, AoA, and/or any other 0037-0038).  The access point may repeatedly transmit signals with time stamp information (figure 7, 0055-0056).  The UE may repeatedly transmit signals with time stamp information (figure 8, 0069-0070).
Turner teaches UE transmits UDIRF and sensor assemblies/radio receivers assembles the UDIRF together with timestamp and signal strength and transmits to server (0065) wherein the timestamp may be provided by the UE, sensor assemblies, and sever (0066, 0104, 0144, 0175, 0181).  Timestamps associated with the sensor assemblies/radio receivers (0077).
Un teaches UE signal report includes timestamp, device ID and indication of transmission power, UE type, etc. (0029-0031).  UE record includes UE ID, packet ID, timestamp, a transmission power, device type, etc. (0033, 0070).
It would have been extremely obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Werbitt in view of Edge to have the wireless device broadcast its signal in conjunction with a timestamp s taught by Pandharipande or Turner in order to more accurately track/monitor the UE at the server using updated/timestamped data.
Regarding claims 35.  Werbitt teaches the broadcast data signal further contains metadata in addition to the encoded message, the metadata providing additional information about one or both of a timing maintained by the UE and a local determination made by the UE of the location of the mobile device; and
the determining of the location of the mobile device is based on the received metadata (see claim 24 wherein one or more wireless signals include GPS signals, 0101 – portable patron device emits a wireless signal to hubs.  Alternatively, GPS can be used to track the patron units).
	Edge teaches using MAC address of the terminal, as well as, RSSI, AoA, RTT (e.g., metadata) transmitted from the terminal (0003-004, 0032, 0038-0039).  Edge teaches the terminal transmits MAC address, RSSI (e.g., metadata) and/or a location estimate (e.g., metadata) to the server (0044), as well as, other metadata (0094 – GPS time, RSSI, signal to noise ratio, signal angle of departure, cell IDs observed by the mobile, location coordinates, etc.).
Pandharipande teaches in a network centric approach, the mobile device broadcasts its signal repeatedly, e.g., periodically (at regular intervals).  The respective measurements taken of each instance of the signal from the mobile device may comprise a measure of signal strength (e.g., RSSI) or ToF, AoA, and/or any other property that varies with distance or location (0037-0038).  The access point may repeatedly transmit signals with time stamp information (figure 7, 0055-0056).  The UE may repeatedly transmit signals with time stamp information (figure 8, 0069-0070).
Turner teaches UE transmits UDIRF and sensor assemblies/radio receivers assembles the UDIRF together with timestamp and signal strength and transmits to server (0065) wherein the timestamp may be provided by the UE, sensor assemblies, and sever (0066, 0104, 0144, 0175, 0181).  Timestamps associated with the sensor assemblies/radio receivers (0077).
Regarding claim 36 and 38.  Werbitt does not explicitly show the respective generating of the respective additional information see claim 24), portable patron device emits a wireless signal to hubs.  Alternatively, GPS can be used to track the patron units (0101).
Turner teaches the respective generating of the respective additional information 
Edge teaches at 0003-005 WiFi signals (e.g., 802.11x standards) at a venue can be utilized by the device or a location server to derive position information from the device.  Conventional network based approach (NBP) may utilize measurements such as Received Signal Strength Indication (RSSI), AOA, RTT.  For example, with NBP, signals received from a device by one or more APs in a network of APs may be measured by the APs and used (e.g., by a location server that can access the measurements from the APs) to determine the location for the device.  NBP methods involving WiFi APs typically rely on being able to correctly identify a target device using the device MAC address that is present in WiFi frames transmitted by the device.  Edge also teaches using a location server (item 106 in figure 1, 0025).  Edge teaches the mobile device broadcast data signal containing an encoded message that includes a unique identifier (0026 – the ID may be an 802.11 MAC address used for WiFi or could be some other identity or address (e.g. an IP address, an International Mobile Subscriber Identity (IMSI) or an 802.11 MAC address used for BLU) that is visible to APs able to receive wireless messages or signals from the target device).  Edge teaches the venue can be an office, shopping center, museum, stadium, college campus, airport, hospital, outdoors, or any other building, building complex, installation or area (0028) and the position of each AP may be stored in the location server (0029).  Edge even teaches (0030) that the at least two or more fixedly located Access Points can also transmit an embedded signals to the UE wherein the embed signal includes identifying information (e.g., a MAC address for the Access Point) so the UE can itself determine its location within a venue or transmit the information to a location server (0031).
Edge teaches to determine the position of a target device, each AP in the venue may receive signals that may be transmitted by the target device (0032).  The signals may be associated with the target device based upon some form of identification that may be included in the transmitted signals (e.g., a MAC address for the target device).  A receiving AP may then perform measurements of RSSI, RTT, AOA, TOA, TDOA and/or other characteristics of the signal.  The measurements of signals transmitted by the target device and received and measured by one AP or by a number of APs may then be used to determine the location of the target device using network based positioning (NBP) techniques.  For example, the determination by occur at a location server 160 to which the AP or APs may forward both the measurements and the identification of the target device included in the measurement signals.
Edge teaches outputting the determine location (0004 – provide a map (e.g., floor plan) of the venue to the device with the current position of the device indicated on the 0053 – such services may include provision of directions, navigation support, map data, and/or other location related information about wireless devices (e.g., the number of wireless devices in a certain area, dwell time of wireless devices in an area, location histories of wireless devices) to external clients and/or to venue or network owners or operators).
Un teaches UE signal report includes received signal strength (RSS), timestamp, device ID and indication of transmission power, UE type, etc. (0029-0031).  UE record includes signal strength (RSS), UE ID, packet ID, timestamp, a transmission power, device type, etc. (0033, 0070).
It would have been extremely obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Werbitt have at least one or more access points measure signal strengths between respective access points and the mobile device and relay the information to a server as taught by Edge or Turner in order to more precisely locate a mobile device at a venue.
Regarding claim 39.  Werbitt does not explicitly teach the determining of the respective first, second and further locations of the mobile device includes determining how far away the mobile device is from each of the 
Edge teaches at (0003, 0004 – employ ranging measurements of RSSI, 0005 WiFi signals (e.g., 802.11x standards) at a venue can be utilized by the device or a location server to derive position information from the device.  Conventional network based approach (NBP) may utilize measurements such as Received Signal Strength item 106 in figure 1, 0025).  Edge teaches the mobile device broadcast data signal containing an encoded message that includes a unique identifier (0026 – the ID may be an 802.11 MAC address used for WiFi or could be some other identity or address (e.g. an IP address, an International Mobile Subscriber Identity (IMSI) or an 802.11 MAC address used for BLU) that is visible to APs able to receive wireless messages or signals from the target device).  Edge teaches the venue can be an office, shopping center, museum, stadium, college campus, airport, hospital, outdoors, or any other building, building complex, installation or area (0028) and the position of each AP may be stored in the location server (0029).  Edge even teaches (0030 – RSSI measurements used to determine distances or ranges from the target device to Access Points, 0038 – RSSI used to indicate distance or range between AP and mobile, 0045 – RSSI used to indicate distance between mobile and APs, 0085 – RSSI used for ranging, 0094 – RSSI used to determine distances or ranges) that the at least two or more fixedly located Access Points can also transmit an embedded signals to the UE wherein the embed signal includes identifying information (e.g., a MAC address for the Access Point) so the UE can itself determine its location within a venue or transmit the information to a location server (0031).
 (0032).  The signals may be associated with the target device based upon some form of identification that may be included in the transmitted signals (e.g., a MAC address for the target device).  A receiving AP may then perform measurements of RSSI, RTT, AOA, TOA, TDOA and/or other characteristics of the signal.  The measurements of signals transmitted by the target device and received and measured by one AP or by a number of APs may then be used to determine the location of the target device using network based positioning (NBP) techniques.  For example, the determination by occur at a location server 160 to which the AP or APs may forward both the measurements and the identification of the target device included in the measurement signals.
Edge teaches outputting the determine location (0004 – provide a map (e.g., floor plan) of the venue to the device with the current position of the device indicated on the map, 0053 – such services may include provision of directions, navigation support, map data, and/or other location related information about wireless devices (e.g., the number of wireless devices in a certain area, dwell time of wireless devices in an area, location histories of wireless devices) to external clients and/or to venue or network owners or operators).
Turner also teaches in a venue setting (figure 1A) having two or more receivers/sensor assemblies (0061, figure 1A, item 110 – a plurality of sensor assemblies are installed at know locations in the venue) and are configured to receive the UDIRF signals from the UE carried by the user (figure 1A, item 100).  For example, each receiver may include a cellular signal receiver (figure 1A, item 112), a Bluetooth  (e.g, respective generating of the respective additional information in each of the two or more radio receivers about the manner in which the first data signal was respectively received by two or more radios) which provides information relating to relative location of the device in the venue (0065).  When multiple receivers are used, triangulation may be employed to enhance location information (0066).  The timestamp may be provided by the UE 100, receiver assemblies 110, and server 120 (0066).  Figure 1B teaches UE (figure 1B, item B1) continues to transmit its signals as the user enters the venue 4 minutes later to at least TWO or more receivers (figure 1B, items 110) installed at the venue (0069).  The sensor assemblies 110 transmit to the server at least the unique device identifier which forms part of the UDIRF signals preferably together with a timestamp and preferably together with a sensor assembly identifier and a metric of signal strength which provides information relating to relative location of the device in the venue (0069, 0072).  Ten minutes later the UE continues to   Turner teaches the server maintains a data base regarding the UDIRF which includes the UE unique identifier in conjunction with Time Stamp and Signal Strength (figure 3A, paragraphs 0142-0144).  It is seen that the signal strengths of the signals transmitted by the UEs increase as the UEs move closer to the radio receivers/sensor assembles (figure 3B, 0145-0147).
Un teaches determine how far away UE is from each of the two or more radio receivers (figure 6 wherein D1 represents how far away UE is from AP1, D2 represents how far away UE is from AP2, etc.).
It would have been extremely obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Werbitt have at least one or more access points measure signal strengths (RSSIs) among the respective access points as taught by Edge or Turner in order to more precisely locate a mobile device at a venue wherein distance and/or range is determined via RSSI measurements between the mobile and Access Point(s).
figure 1, 0044, 0048, central unit 106 operatively coupled to the one or more wireless fidelity hubs 111 wherein wireless fidelity hubs relay the signals emitted from the mobile device) and relay the respectively measured strengths of the respective data signal to the shared data processing unit.
Werbitt does not teach measured strengths of the respective data signal.
Edge teaches at 0003-005 WiFi signals (e.g., 802.11x standards) at a venue can be utilized by the device or a location server to derive position information from the device.  Conventional network based approach (NBP) may utilize measurements such as Received Signal Strength Indication (RSSI), AOA, RTT.  For example, with NBP, signals received from a device by one or more APs in a network of APs may be measured by the APs and used (e.g., by a location server that can access the measurements from the APs) to determine the location for the device.  NBP methods involving WiFi APs typically rely on being able to correctly identify a target device using the device MAC address that is present in WiFi frames transmitted by the device.  Edge also teaches using a location server (item 106 in figure 1, 0025).  Edge teaches the mobile device broadcast data signal containing an encoded message that includes a unique identifier (0026 – the ID may be an 802.11 MAC address used for WiFi or could be some other identity or address (e.g. an IP address, an International Mobile Subscriber Identity (IMSI) or an 802.11 MAC address used for BLU) that is visible to APs able to receive wireless messages or signals from the target device).  Edge teaches the venue can be an office, shopping 0028) and the position of each AP may be stored in the location server (0029).  Edge even teaches (0030) that the at least two or more fixedly located Access Points can also transmit an embedded signals to the UE wherein the embed signal includes identifying information (e.g., a MAC address for the Access Point) so the UE can itself determine its location within a venue or transmit the information to a location server (0031).
Edge teaches to determine the position of a target device, each AP in the venue may receive signals that may be transmitted by the target device (0032).  The signals may be associated with the target device based upon some form of identification that may be included in the transmitted signals (e.g., a MAC address for the target device).  A receiving AP may then perform measurements of RSSI, RTT, AOA, TOA, TDOA and/or other characteristics of the signal.  The measurements of signals transmitted by the target device and received and measured by one AP or by a number of APs may then be used to determine the location of the target device using network based positioning (NBP) techniques.  For example, the determination by occur at a location server 160 to which the AP or APs may forward both the measurements and the identification of the target device included in the measurement signals.
Edge teaches outputting the determine location (0004 – provide a map (e.g., floor plan) of the venue to the device with the current position of the device indicated on the map, 0053 – such services may include provision of directions, navigation support, map data, and/or other location related information about wireless devices (e.g., the number 
Turner also teaches in a venue setting (figure 1A) having two or more receivers/sensor assemblies (0061, figure 1A, item 110 – a plurality of sensor assemblies are installed at know locations in the venue) and are configured to receive the UDIRF signals from the UE carried by the user (figure 1A, item 100).  For example, each receiver may include a cellular signal receiver (figure 1A, item 112), a Bluetooth receiver (item 114) and a WiFi receiver (item 116) and outputs from the receivers are supplied to a server (figure 1A, item 120).  Preferably, the geolocation of each receiver assembly 110 is made known to the server 10.  Each UE outputs at least one unique, device identifying RF signal (UDIRF).  The UDIRF includes at least one of a MAC address or an International Mobile Subscriber Identity (IMSI) (0055).  Multiple receivers receive all of the above UDIRF signals from the UE at various signal strengths, which are a function of location of the UE relative to the receiver assemblies (0065).  Signal strength is typically measured in dBm.  The receivers transmit to server at least the unique device identifier which form part of the UDIRF signal preferably together with a timestamp and preferably together with a receiver assembly identifier and a metric of signal strength (e.g, respective generating of the respective additional information in each of the two or more radio receivers about the manner in which the first data signal was respectively received by two or more radios) which provides information relating to relative location of the device in the venue (0065).  When multiple receivers are used, The timestamp may be provided by the UE 100, receiver assemblies 110, and server 120 (0066).  Figure 1B teaches UE (figure 1B, item B1) continues to transmit its signals as the user enters the venue 4 minutes later to at least TWO or more receivers (figure 1B, items 110) installed at the venue (0069).  The sensor assemblies 110 transmit to the server at least the unique device identifier which forms part of the UDIRF signals preferably together with a timestamp and preferably together with a sensor assembly identifier and a metric of signal strength which provides information relating to relative location of the device in the venue (0069, 0072).  Ten minutes later the UE continues to transmit the UDIRF (0071, figure 1C).  Approximately 20 minutes later (figure 1D, 0073), it is seen that the customer is standing adjacent POS terminal 140.  At this time the UE continues to transmit the UDIRF.  Approximately one week later, the UE continues to transmit the UDIRF (figure 1E, 0075).  Additional information may be provided with the unique MAC address which include type of device and/or name or identity of the manufacture of the UE (0083).  Turner teaches that by simultaneously receiving the single from the UE at two or more fixed/installed sensor assemblies/radio receivers provide a greater degree of confidence regarding the location of the UE within a venue (0095).  Turner teaches the server maintains a data base regarding the UDIRF which includes the UE unique identifier in conjunction with Time Stamp and Signal Strength (figure 3A, paragraphs 0142-0144).  It is seen that the signal strengths of the signals transmitted by the UEs increase as the UEs move closer to the radio receivers/sensor assembles (figure 3B, 0145-0147).
0019, 0033, 0035-0036, 0065 – signal report sent to a device location service).
It would have been extremely obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Werbitt have at least one or more access points measure signal strengths between respective access points and the mobile device as taught by Edge or Turner in order to more precisely locate a mobile device at a venue.
Regarding claim 41.  Werbitt in view of Edge and Pandharipande do not explicitly show each of the two or more radio receivers adds a time stamp indicating time of receipt of its respectively received first, second and further data signals to its respectively generated respective additional information.
Turner also teaches in a venue setting (figure 1A) having two or more receivers/sensor assemblies (0061, figure 1A, item 110 – a plurality of sensor assemblies are installed at know locations in the venue) and are configured to receive the UDIRF signals from the UE carried by the user (figure 1A, item 100).  For example, each receiver may include a cellular signal receiver (figure 1A, item 112), a Bluetooth receiver (item 114) and a WiFi receiver (item 116) and outputs from the receivers are supplied to a server (figure 1A, item 120).  Preferably, the geolocation of each receiver assembly 110 is made known to the server 10.  Each UE outputs at least one unique, device identifying RF signal (UDIRF).  The UDIRF includes at least one of a MAC address or an International Mobile Subscriber Identity (IMSI) (0055).  A typical UE may output multiple UDIF signals in different frequency band (0056-0057).  0058).  For cellular signals, the unique device ID may be any one or more of a UDID, IMEI, MSISDN, IMSI depending on the manufacturer of the UE (0059).  For NFC, the unique device identifier is a 7 bit unique (RFID) programmed by the manufacture (0060).  Multiple receivers receive all of the above UDIRF signals from the UE at various signal strengths, which are a function of location of the UE relative to the receiver assemblies (0065).  Signal strength is typically measured in dBm.  The receivers transmit to server at least the unique device identifier which form part of the UDIRF signal preferably together with a timestamp and preferably together with a receiver assembly identifier and a metric of signal strength (e.g, respective generating of the respective additional information in each of the two or more radio receivers about the manner in which the first data signal was respectively received by two or more radios) which provides information relating to relative location of the device in the venue (0065).  When multiple receivers are used, triangulation may be employed to enhance location information (0066).  The timestamp may be provided by the UE 100, receiver assemblies 110, and server 120 (0066).  Figure 1B teaches UE (figure 1B, item B1) continues to transmit its signals as the user enters the venue 4 minutes later to at least TWO or more receivers (figure 1B, items 110) installed at the venue (0069).  The sensor assemblies 110 transmit to the server at least the unique device identifier which forms part of the UDIRF signals preferably together with a timestamp and preferably together with a sensor assembly identifier and a metric of signal strength which provides information relating to relative location of the device in the venue (0069, 0072).  Ten minutes later the UE continues to transmit the UDIRF (0071, figure 1C).  Approximately 20 minutes later (figure 1D, 0073), it is seen that the customer is standing adjacent POS terminal 140.  At this time the UE continues to transmit the UDIRF.  Approximately one week later, the UE continues to transmit the UDIRF (figure 1E, 0075).  Additional information may be provided with the unique MAC address which include type of device and/or name or identity of the manufacture of the UE (0083).  Turner teaches that by simultaneously receiving the single from the UE at two or more fixed/installed sensor assemblies/radio receivers provide a greater degree of confidence regarding the location of the UE within a venue (0095).  Turner teaches the server maintains a data base regarding the UDIRF which includes the UE unique identifier in conjunction with Time Stamp and Signal Strength (figure 3A, paragraphs 0142-0144).  It is seen that the signal strengths of the signals transmitted by the UEs increase as the UEs move closer to the radio receivers/sensor assembles (figure 3B, 0145-0147).
Un teaches APs add time stamp (0029, 0033 – UE report may be created which includes timestamp indicating a time of reception of the signal) before relaying to a device location service (0019, 0033, 0035-0036, 0065).
It would have been extremely obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Werbitt in view of Edge and Pandharipande to have the wireless device repeatedly broadcast a signal containing a unique identifier to the TWO or more sensors/radio receivers installed at known locations in the venue, as well as, have the TWO or more sensors/radio receivers add/generate additional information (e.g., time stamp and signal strength) as taught by Turner in order to enable the server to continuously and precisely track/monitor users as they enter and/or leave a venue.
Regarding claim 42.   Werbitt does not explicitly teach the mobile device includes a cellular transceiver.
	However, portable patron device (figure 2) includes communication interface(s) (figure 2 item 228, 0070 – WiFi interface that enables the device to receive and transmit via WiFi/802.11).
	Edge teaches wireless device can include WLAN, Cellular (0101 – cellular such as CDMA, TDMA, LTE, advanced LTE, WCDMA, UMTS, 4G, or GSM), and/or Bluetooth transceiver (figure 1, figure 7, 0096-0100).
	Tuner teaches the mobile device includes a cellular transceiver (0003 – smartphones broadcast unique radio signals, 0054, figures 1A – 1E, in a typical scenario, and individual is present at a venue, such as a department store.  The customer has in his possession an RF communication device 100, typically a smartphone includes a cellular transceiver).
	Un teaches mobile device (e.g., smartphone) (0001, 0020).
It would have been extremely obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Werbitt use a smartphone or wireless device having a cellular transceiver as taught by Edge or Turner in order to more precisely locate a mobile device at a venue using different types of communication protocols.
0056 – portable patron device has display, which can be a touch-screen display).
	Edge teaches touch sensitive user interface (0096 – display and touch-screen can be used as a user interface).
	Turner teaches smartphone and/or tablets (0035) obviously having a touch screen.
	Un teaches mobile device (e.g., smartphone) (0001, 0020).
2.	Claims 44-49 are rejected under 35 U.S.C. 103 as being unpatentable over Werbitt (2018/0075518) in view of Edge (2015/0215762), Turner et al (2018/0096122), Un et al (2013/0260782), Kamvysselis (2015/0332243) further in view of Beyer et al (2017/0083893).
Regarding claim 44.  Werbitt teaches a method and an electronic system adapted for determining a location of a mobile device as the mobile device moves within a predefined physical venue (0015 – the portable staff units can also display locations of the portable patron units to enable staff members to locate portable patron units when delivering items, servicing requests, etc. 0035 – portable patron unit may be carried by the patron, figure 1 – determine location of portable patron unit 102(1) as it moves within a predefined physical venue), the system comprising:
two or more fixedly located radio receivers disposed in the venue and configured to simultaneously receive at each of the two or more fixedly located radio receivers, a data signal broadcast from a radio transmitter provided in the mobile device (figure 1, 0048 – wherein one or more wireless fidelity hubs 111(1), 111(2), … , 11(N) are disposed in the venue and are 802.11 standard protocol compatible, figure 1, 0101 – location application uses positioning technology developed by Ekahau, Inc. of Helsinki, Finland, such as Ekahau Positioning Engine (EPE) wherein EPE is a positioning technology that leverages existing WiFi network and is based on signal strength and fingerprinting. 0101 – portable patron unit 102 emits a wireless signal to hubs 111, which are then related to central unit 106 enabling the central unit to track the location of the portable patron unit 102 in real-time.  This information can then be relayed to one or more portable staff units 104, which display the patron’s unit’s location on a map associated with any area or zone being served by the portable staff units.  Alternatively, GPS could be used to track the location of portable patron units 102), the broadcast data signal containing an encoded message that includes a unique identifier associated with the mobile device;
a data processor operatively coupled to the two or more fixedly located radio receivers (figure 1, 0044, 0048, central unit 106 operatively coupled to the one or more wireless fidelity hubs 111) and configured to determine a location of the mobile device in the physical venue based on the encoded message contained in the broadcast data signal and simultaneously received by the at the two or more radio receivers (figure 1, 0048 – wherein one or more wireless fidelity hubs 111(1), 111(2), … , 11(N) are disposed in the venue and are 802.11 standard protocol compatible, figure 1, 0101 – location application uses positioning technology developed by Ekahau, Inc. of Helsinki, Finland, such as Ekahau Positioning Engine (EPE) wherein EPE is a positioning technology that leverages existing WiFi network and is based on signal strength and fingerprinting. 0101 – portable patron unit 102 emits a wireless signal to hubs 111, which are then relayed to central unit 106 enabling the central unit to track the location of the portable patron unit 102 in real-time.  This information can then be related to one or more portable staff units 104, which display the patron’s unit’s location on a map associated with any area or zone being served by the portable staff units.  Alternatively, GPS could be used to track the location of portable patron units 102, 0148 – portable patron unit transmits signals wirelessly that enable one or more other devices to determine the location of the portable patron unit.  For example, central unit 106 may receive coordinate information from network 110 based on calculations made from a signal received from the portable patron unit 102 with respect to and through one or more hubs 111.  This coordinate information may be translated by the central unit 106, mapped to locations associated with the resort 101, and sent to other devices (such as portable staff units 104) for display to enable staff members to locate the portable patron unit); and
a location outputting device operatively coupled to the data processor and configured to output the determined location (figure 1, 0048 – wherein one or more wireless fidelity hubs 111(1), 111(2), … , 11(N) are disposed in the venue and are 802.11 standard protocol compatible, figure 1, 0101 – location application uses positioning technology developed by Ekahau, Inc. of Helsinki, Finland, such as Ekahau Positioning Engine (EPE) wherein EPE is a positioning technology that leverages existing WiFi network and is based on signal strength and fingerprinting. 0101 – portable patron unit 102 emits a wireless signal to hubs 111, which are then related to central unit 106 enabling the central unit to track the location of the portable patron unit 102 in real-time.  This information can then be relayed to one or more portable staff units 104, which display the patron’s unit’s location on a map associated with any area or zone being served by the portable staff units.  Alternatively, GPS could be used to track the location of portable patron units 102. 0148 – portable patron unit transmits signals wirelessly that enable one or more other devices to determine the location of the portable patron unit.  For example, central unit 106 may receive coordinate information from network 110 based on calculations made from a signal received from the portable patron unit 102 with respect to and through one or more hubs 111.  This coordinate information may be translated by the central unit 106, mapped to locations associated with the resort 101, and sent to other devices (such as portable staff units 104) for display to enable staff members to locate the portable patron unit) 
in response to occurrence of a predetermined event 0015 – in response to patron requesting service(s), 0040 – display location when patron places an order, 0046 – notify staff units 104 that an item ordered is ready for delivery, 0077 – a staff member views details about patron’s order, determine a location of patron, receive notification when order is ready, 0081 – display real-time location of patron to waiter upon patron making a request for service(s), 0128 – order ready for delivery, location of patron and location of fulfillment center, 0138 – display patrons location, room-number or any other location information, 0142 – output location of patron when staff member selects an icon from the display.  Figure 4 teaches an alternative embodiment having a printer thereby providing the ability to print order information in conjunction with displaying the order information).
Werbitt does not explicitly disclose the WiFi/802.11 protocol using a unique identifier associated with the mobile device.
The Examiner notes WiFi/802 protocols for locating devices at venues/indoors typically use unique identification of the device (e.g., MAC address, serial number, telephone number, etc.).
Edge teaches at 0003-005 WiFi signals (e.g., 802.11x standards) at a venue can be utilized by the device or a location server to derive position information from the device.  Conventional network based approach (NBP) may utilize measurements such as Received Signal Strength Indication (RSSI), AOA, RTT.  For example, with NBP, signals received from a device by one or more APs in a network of APs may be measured by the APs and used (e.g., by a location server that can access the measurements from the APs) to determine the location for the device.  NBP methods involving WiFi APs typically rely on being able to correctly identify a target device using the device MAC address that is present in WiFi frames transmitted by the device.  Edge also teaches using a location server (item 106 in figure 1, 0025).  Edge teaches the mobile device broadcast data signal containing an encoded message that includes a unique identifier (0026 – the ID may be an 802.11 MAC address used for WiFi or could be some other identity or address (e.g. an IP address, an International Mobile Subscriber Identity (IMSI) or an 802.11 MAC address used for BLU) that is visible to APs able to receive wireless messages or signals from the target device).  Edge teaches the venue can be an office, shopping center, museum, stadium, college campus, airport, hospital, outdoors, or any other building, building complex, installation or area (0028) and the position of each AP may be stored in the location server (0029).  Edge even teaches (0030) that the at least two or more fixedly located Access Points can also transmit an embedded signals to the UE wherein the embed signal includes identifying information (e.g., a MAC address for the Access Point) so the UE can itself determine its location within a venue or transmit the information to a location server (0031).
Edge teaches to determine the position of a target device, each AP in the venue may receive signals that may be transmitted by the target device (0032).  The signals may be associated with the target device based upon some form of identification that may be included in the transmitted signals (e.g., a MAC address for the target device).  A receiving AP may then perform measurements of RSSI, RTT, AOA, TOA, TDOA and/or other characteristics of the signal.  The measurements of signals transmitted by the target device and received and measured by one AP or by a number of APs may then be used to determine the location of the target device using network based positioning (NBP) techniques.  For example, the determination by occur at a location server 160 to which the AP or APs may forward both the measurements and the identification of the target device included in the measurement signals.
Edge teaches outputting the determine location (0004 – provide a map (e.g., floor plan) of the venue to the device with the current position of the device indicated on the 0053 – such services may include provision of directions, navigation support, map data, and/or other location related information about wireless devices (e.g., the number of wireless devices in a certain area, dwell time of wireless devices in an area, location histories of wireless devices) to external clients and/or to venue or network owners or operators).
It would have been extremely obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the WiFi/802 protocol message as taught by Werbitt to include conventional MAC address of the device as taught by Edge in order correctly identify the target device by using the device MAC address that is present in the WiFi/802 frames transmitted by the device.
Applicant amends and argues Werbitt in view of Edge do not teach based on a manner in which the broadcast first data signal is received (Amendment dated 9/22/2020).
Turner also teaches in a venue setting (figure 1A) having two or more receivers/sensor assemblies (0061, figure 1A, item 110 – a plurality of sensor assemblies are installed at know locations in the venue) and are configured to receive the UDIRF signals from the UE carried by the user (figure 1A, item 100).  For example, each receiver may include a cellular signal receiver (figure 1A, item 112), a Bluetooth receiver (item 114) and a WiFi receiver (item 116) and outputs from the receivers are supplied to a server (figure 1A, item 120).  Preferably, the geolocation of each receiver assembly 110 is made known to the server 10.  Each UE outputs at least one unique, device identifying RF signal (UDIRF).  The UDIRF includes at least one of a MAC address or an International Mobile Subscriber Identity (IMSI) (0055).  A 0056-0057).  Typically, each Bluetooth and WiFi UDIRF signal has a MAC address (0058).  For cellular signals, the unique device ID may be any one or more of a UDID, IMEI, MSISDN, IMSI depending on the manufacturer of the UE (0059).  For NFC, the unique device identifier is a 7 bit unique (RFID) programmed by the manufacture (0060).  Multiple receivers receive all of the above UDIRF signals from the UE at various signal strengths, which are a function of location of the UE relative to the receiver assemblies (0065).  Signal strength is typically measured in dBm.  The receivers transmit to server at least the unique device identifier which form part of the UDIRF signal preferably together with a timestamp and preferably together with a receiver assembly identifier and a metric of signal strength (e.g, based on a manner in which the broadcast first data is received) which provides information relating to relative location of the device in the venue (0065).  When multiple receivers are used, triangulation may be employed to enhance location information (0066).  The timestamp may be provided by the UE 100, receiver assemblies 110, and server 120 (0066).  Figure 1B teaches UE (figure 1B, item B1) continues to transmit its signals as the user enters the venue 4 minutes later to at least TWO or more receivers (figure 1B, items 110) installed at the venue (0069).  The sensor assemblies 110 transmit to the server at least the unique device identifier which forms part of the UDIRF signals preferably together with a timestamp and preferably together with a sensor assembly identifier and a metric of signal strength which provides information relating to relative location of the device in the venue (0069, 0072).  Ten minutes later the UE continues to transmit the UDIRF 0071, figure 1C).  Approximately 20 minutes later (figure 1D, 0073), it is seen that the customer is standing adjacent POS terminal 140.  At this time the UE continues to transmit the UDIRF.  Approximately one week later, the UE continues to transmit the UDIRF (figure 1E, 0075).  Additional information may be provided with the unique MAC address which include type of device and/or name or identity of the manufacture of the UE (0083).  Turner teaches that by simultaneously receiving the single from the UE at two or more fixed/installed sensor assemblies/radio receivers provide a greater degree of confidence regarding the location of the UE within a venue (0095).  Turner teaches the server maintains a data base regarding the UDIRF which includes the UE unique identifier in conjunction with Time Stamp and Signal Strength (figure 3A, paragraphs 0142-0144).  It is seen that the signal strengths of the signals transmitted by the UEs increase as the UEs move closer to the radio receivers/sensor assembles (figure 3B, 0145-0147).
It would have been extremely obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Werbitt in view of Edge and Pandharipande to have the wireless device repeatedly broadcast a signal containing a unique identifier to the TWO or more sensors/radio receivers installed at known locations in the venue, as well as, have the TWO or more sensors/radio receivers add/generate additional information (e.g., time stamp and signal strength) as taught by Turner in order to enable the server to continuously and precisely track/monitor users as they enter and/or leave a venue.
Applicant amends and argues prior does not teach the mobile device indicating transmission strength/power to the two or more radio receivers (RCE dated 2/23/2021).
abstract, 0001, 0003).  Un teaches UE may periodically (e.g, or continuously, or on-demand, etc.) transmit data packets to APs (0021).  Un teaches the UE may periodically transmit a data packet (e.g., the first data packet, second data packet, etc.), such as for device location purposes (0027).  Un teaches the data packet(s) from UE(s) includes device ID, as well as, indicates a transmission power of the UE (e.g., a transmission strength in dBmW (0029-0031, 0033, 0070).  The transmission power of the UE may, for example, be embedded in a data packet sent from the UE and received by one or more surrounding APs (e.g., within reception distance) (0050).  The second RSS can comprise an indication of signal strength for a signal transmitted from the UE (0054).  Different UEs may transmit signals in different ways and/or at different transmission powers (0059, 0073).  Determine UE distance between a first AP and a first grid space by using the UE’s transmission power and a first grid-space distance (e.g., known distance between the first grid space and the first AP) (0074).
It would have been extremely obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Werbitt in view of Edge, Pandharipande and Turner to have the wireless device periodically (e.g, or continuously, or on-demand, etc.) broadcast a signal containing device ID and embedded transmission power/strength information to the TWO or more sensors/radio receivers installed at known locations in the venue as taught by Un, in order to enable the server to continuously and precisely track/monitor different types of UEs as they enter and/or leave a venue.

Applicant amends and argues prior does not teach:  a location outputting device operative coupled to the data processor and configured to output, via a receipt associated with an order, the determined first location in response to the order being ready to be fulfilled (RCE dated 11/8/2021).  Applicant points to paragraph 0029 of the originally filed application (published as US 2020/0084577) (RCE dated 11/8/2021 at page 7).  Applicant’s paragraph 0029 discloses the user’s location information may be outputted and provided to an agent, such as a restaurant waiter.  This information may be outputted through a display, an order receipt, or any other means.  For example, system may print out a table number indicating the location where a user is sitting on an order receipt.  The agent may then proceed to the user’s location in the venue to fulfill the user’s request or any other tasks.  For example, the agent may be delivering a product or a service, such as an ordered food item, to the user at the user’s current location in the venue.
Kamvysselis teaches using GPS and WiFi locating techniques (0028).  Kamvysselis teaches the table number that the customer is sitting at may be included in the identification information as well.  In this regard, when a user processes the order, the user will know how to locate the customer in the bar (0035).  As shown in figure 3, upon receiving the order information, order processing system may print a receipt of the order.  For instance, receipt 321 may contain details describing the items ordered, the customer associated with the order, and the table number (0036-0038).  The bartender may fill the order (e.g., make the drink) according to the details printed on the receipt, and the bartender or another employee may deliver the completed order to the customer (0044).  In other words, Kamvysselis teaches printing the table number on the receipt and in response to the order being ready to be fulfilled, the waitress simply tears away the corresponding receipt (item 321 in figures 3 and 4) and proceeds to the patron’s location according to the table number.
It would have been extremely obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Werbitt in view of Edge, Turner and Un to print a customer’s table number on an order being ready to be fulfilled as taught by Kamvysselis in order to enable the bartender to quickly locate the table number to deliver the drink.

Regarding amendment dated 2/18/2022.  Applicant amends and argues prior art does not teach “a first mechanism” … “wherein the order is placed via a second mechanism that is separate from the first mechanism via which the location of the mobile device is updated”.
Beyer teaches merchants have been processing mobile payments at the point of sale (e.g. a second mechanism that is separate from the customer’s UE having a first mechanism) via direct interaction with a customer’s UE having a first mechanism.  This may be performed utilizing an optical QR code or a wireless technology such as NFC to be scanned directly at the point of sale to make the handshake with the customer’s UE.  However, in many scenarios, the point of sales is too far away from the customer to make such interaction (0002).  These embodiments include a physical remote device PRD (e.g., second mechanism) supplied to interact with a customer’s UE by collecting transaction information through printer interactions and wirelessly coupling that information to a UE in response to interacting with the physical device thus allowing a remote host system to coordinate with a merchants existing point-of-sale payment system vis using USB or BLU or NFC (0005, 0032-0033) thereby reducing wait times, speeding line times, capturing customer data, and allowing for multiple customers on a single check/receipt to each individually engage with the PRD (0043).  The merchant creates a point of sale transaction, selects a digital receipt/check.  The PRD is linked to the receipt/check before, during or after services/goods are delivered to the customer and the customer chooses to pay via his/her UE.  During the engagement, the identifier of the PRD is exchanged with the UE via wireless signal such as BLU, NFC, optical such as scanning a bar code or sound, or other channels such as WiFi, cellular and the like (0048, 0057).  Following the exchange, the UE sends identification from the PRD to the host system, the host system retrieves the receipt/check and delivers it to the UE (0049).  The PRD may be configured as a remote printer (0054).  The PRD may be affixed to a location such as a table in a restaurant and linked to the check/receipt by the table number (0055-0056).  The UE has GPS and includes its location information and the PRD identification information for placing an order (0058-0059).
It would have been extremely obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Werbitt in view of Edge, Pandharipande, Turner, Un and Kamvysselis to use a first mechanism of the UE to link to a second mechanism of a point-of-sale terminal and/or link to one of the PRD’s 
Regarding claim 45.  Werbitt teaches the broadcast data signal further contains metadata in addition to the encoded message, the metadata providing additional information about the corresponding first location of the UE; and the data processor is configured to determine the first location of the UE based on the received metadata as well as on the encoded message that is received by the two or more radio receivers (see claim 24 wherein one or more wireless signals include GPS signals, 0101 – portable patron device emits a wireless signal to hubs.  Alternatively, GPS can be used to track the patron units).
	Edge teaches using MAC address of the terminal, as well as, RSSI, AoA, RTT (e.g., metadata) transmitted from the terminal (0003-004, 0032, 0038-0039).  Edge teaches the terminal transmits MAC address, RSSI (e.g., metadata) and/or a location estimate (e.g., metadata) to the server (0044), as well as, other metadata (0094 – GPS time, RSSI, signal to noise ratio, signal angle of departure, cell IDs observed by the mobile, location coordinates, etc.).
Turner teaches UE transmits UDIRF and sensor assemblies/radio receivers assembles the UDIRF together with timestamp and signal strength and transmits to server (0065) wherein the timestamp may be provided by the UE, sensor assemblies, and sever (0066, 0104, 0144, 0175, 0181).  Timestamps associated with the sensor assemblies/radio receivers (0077).
Regarding claim 46.  Werbitt does not explicitly show the respective generating of the respective additional information 
Turner teaches the respective generating of the respective additional information 
Edge teaches at 0003-005 WiFi signals (e.g., 802.11x standards) at a venue can be utilized by the device or a location server to derive position information from the device.  Conventional network based approach (NBP) may utilize measurements such as Received Signal Strength Indication (RSSI), AOA, RTT.  For example, with NBP, signals received from a device by one or more APs in a network of APs may be measured by the APs and used (e.g., by a location server that can access the measurements from the APs) to determine the location for the device.  NBP methods involving WiFi APs typically rely on being able to correctly identify a target device using the device MAC address that is present in WiFi frames transmitted by the device.  Edge also teaches using a location server (item 106 in figure 1, 0025).  Edge teaches the mobile device broadcast data signal containing an encoded message that includes a unique identifier (0026 – the ID may be an 802.11 MAC address used for WiFi or could be some other identity or address (e.g. an IP address, an International Mobile Subscriber Identity (IMSI) or an 802.11 MAC address used for BLU) that is visible to APs able to receive wireless messages or signals from the target device).  Edge teaches the venue can be an office, shopping center, museum, stadium, college campus, airport, hospital, outdoors, or any other building, building complex, installation or area (0028) and the position of each AP may be stored in the location server (0029).  Edge even teaches (0030) that the at least two or more fixedly located Access Points can also transmit an embedded signals to the UE wherein the embed signal includes identifying information (e.g., a MAC address for the Access Point) so the UE can itself determine its location within a venue or transmit the information to a location server (0031).
Edge teaches to determine the position of a target device, each AP in the venue may receive signals that may be transmitted by the target device (0032).  The signals may be associated with the target device based upon some form of identification that may be included in the transmitted signals (e.g., a MAC address for the target device).  A receiving AP may then perform measurements of RSSI, RTT, AOA, TOA, TDOA and/or other characteristics of the signal.  The measurements of signals transmitted by the target device and received and measured by one AP or by a number of APs may then be used to determine the location of the target device using network based positioning (NBP) techniques.  For example, the determination by occur at a location server 160 to which the AP or APs may forward both the measurements and the identification of the target device included in the measurement signals.
0004 – provide a map (e.g., floor plan) of the venue to the device with the current position of the device indicated on the map, 0053 – such services may include provision of directions, navigation support, map data, and/or other location related information about wireless devices (e.g., the number of wireless devices in a certain area, dwell time of wireless devices in an area, location histories of wireless devices) to external clients and/or to venue or network owners or operators).
Un teaches the two or more radio receivers are operatively coupled to a shared data processing unit (0019, 0033, 0035-0036, 0065 – signal report sent to a device location service).
It would have been extremely obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Werbitt have at least one or more access points measure signal strengths between respective access points and the mobile device and relay the information to a server as taught by Edge or Turner in order to more precisely locate a mobile device at a venue.
Regarding claim 47.  Werbitt does not explicitly teach the determining of the respective first, second and further locations of the mobile device includes determining how far away the mobile device is from each of the 
Edge teaches at (0003, 0004 – employ ranging measurements of RSSI, 0005 WiFi signals (e.g., 802.11x standards) at a venue can be utilized by the device or a location server to derive position information from the device.  Conventional network item 106 in figure 1, 0025).  Edge teaches the mobile device broadcast data signal containing an encoded message that includes a unique identifier (0026 – the ID may be an 802.11 MAC address used for WiFi or could be some other identity or address (e.g. an IP address, an International Mobile Subscriber Identity (IMSI) or an 802.11 MAC address used for BLU) that is visible to APs able to receive wireless messages or signals from the target device).  Edge teaches the venue can be an office, shopping center, museum, stadium, college campus, airport, hospital, outdoors, or any other building, building complex, installation or area (0028) and the position of each AP may be stored in the location server (0029).  Edge even teaches (0030 – RSSI measurements used to determine distances or ranges from the target device to Access Points, 0038 – RSSI used to indicate distance or range between AP and mobile, 0045 – RSSI used to indicate distance between mobile and APs, 0085 – RSSI used for ranging, 0094 – RSSI used to determine distances or ranges) that the at least two or more fixedly located Access Points can also transmit an embedded signals to the UE wherein the embed signal includes identifying information (e.g., a MAC address for the Access 
Edge teaches to determine the position of a target device, each AP in the venue may receive signals that may be transmitted by the target device (0032).  The signals may be associated with the target device based upon some form of identification that may be included in the transmitted signals (e.g., a MAC address for the target device).  A receiving AP may then perform measurements of RSSI, RTT, AOA, TOA, TDOA and/or other characteristics of the signal.  The measurements of signals transmitted by the target device and received and measured by one AP or by a number of APs may then be used to determine the location of the target device using network based positioning (NBP) techniques.  For example, the determination by occur at a location server 160 to which the AP or APs may forward both the measurements and the identification of the target device included in the measurement signals.
Edge teaches outputting the determine location (0004 – provide a map (e.g., floor plan) of the venue to the device with the current position of the device indicated on the map, 0053 – such services may include provision of directions, navigation support, map data, and/or other location related information about wireless devices (e.g., the number of wireless devices in a certain area, dwell time of wireless devices in an area, location histories of wireless devices) to external clients and/or to venue or network owners or operators).
Turner also teaches in a venue setting (figure 1A) having two or more receivers/sensor assemblies (0061, figure 1A, item 110 – a plurality of sensor assemblies are installed at know locations in the venue) and are configured to receive  (e.g, respective generating of the respective additional information in each of the two or more radio receivers about the manner in which the first data signal was respectively received by two or more radios) which provides information relating to relative location of the device in the venue (0065).  When multiple receivers are used, triangulation may be employed to enhance location information (0066).  The timestamp may be provided by the UE 100, receiver assemblies 110, and server 120 (0066).  Figure 1B teaches UE (figure 1B, item B1) continues to transmit its signals as the user enters the venue 4 minutes later to at least TWO or more receivers (figure 1B, items 110) installed at the venue (0069).  The sensor assemblies 110 transmit to the server at least the unique device identifier which forms part of the UDIRF signals preferably together with a timestamp and preferably together with a sensor assembly   Turner teaches the server maintains a data base regarding the UDIRF which includes the UE unique identifier in conjunction with Time Stamp and Signal Strength (figure 3A, paragraphs 0142-0144).  It is seen that the signal strengths of the signals transmitted by the UEs increase as the UEs move closer to the radio receivers/sensor assembles (figure 3B, 0145-0147).
Un teaches determine how far away UE is from each of the two or more radio receivers (figure 6 wherein D1 represents how far away UE is from AP1, D2 represents how far away UE is from AP2, etc.).
It would have been extremely obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Werbitt have at least one or more access points measure signal strengths (RSSIs) among the respective access points as taught by Edge or Turner in order to more precisely locate a 
Regarding claim 48.  Werbitt teaches the predefined physical venue in which the two or more radio receivers are fixedly located is a food providing venue (0004-0005, 0007-0008, 0023, 0034 – venue providing food and beverages).
Turner teaches department store (0054, figures 1A, figure 1B) and/or retail store (figure 1C, 0071) and/or restaurant (figure 2A, 0099).
Regarding claim 49.  Werbitt teaches the predefined physical venue in which the two or more radio receivers are fixedly located is a retail store (0031 – resort refers to hospitality venues, such as retail locations, 0032 – various venues including, but not limited to stadiums, areas, retail locations, zoos, as well as any other entertainment, retail, and recreational environments).
Turner teaches department store (0054, figures 1A, figure 1B) and/or retail store (figure 1C, 0071) and/or restaurant (figure 2A, 0099).
Response to Arguments
3.	Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive. 
	a)  Applicant argues Werbitt only teaches displaying real-time location of a user placing an order (paper 2/28/2022 at page 9).
	The Examiner disagrees. Werbitt teaches (0015 – in response to patron requesting service(s), 0040 – display location when patron places an order, 0046 – notify staff units 104 that an item ordered is ready for delivery, 0077 – a staff member views details about patron’s order, determine a location of patron, receive notification when order is ready, 0081 – display real-time location of patron to waiter upon patron making a request for service(s), 0128 – order ready for delivery, location of patron and location of fulfillment center, 0138 – display patrons location, room-number or any other location information, 0142 – output location of patron when staff member selects an icon from the display.  Figure 4 teaches an alternative embodiment having a printer thereby providing the ability to print order information in conjunction with displaying the order information).
	b)  Applicant argues Kamvysselis teaches printing the receipt listing the table number upon receiving the order verses in response to the order being fulfilled (paper 1/28/2022, bottom of page 10).
	The Examiner notes Kamvysselis teaches printing the table number on the receipt and in response to the order being ready to be fulfilled, the waitress simply tears away the corresponding receipt (item 321 in figures 3 and 4) and proceeds to the patron’s location according to the table number.
	Furthermore, Beyer teaches printing the receipt/check before, during or after services/goods are delivered (0048).
	c)  Applicant repeats the argument for the second independent claim 44 (paper 1/28/2022, page 12).
	See Examiner’s remarks in section “a)” listed above.
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646